Citation Nr: 1601116	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-04 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral ankle condition.

3.  Entitlement to service connection for a bilateral hand condition.

4.  Entitlement to service connection for a right knee condition.

5.  Entitlement to service connection for a chronic condition to account for chest pain.

6.  Entitlement to service connection for a chronic condition to account for generalized body pain, to include rheumatoid arthritis.

7.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to June 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by Department of Veterans Affairs (VA) Regional Offices (ROs) in April 2010 and May 2012.  In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

In light of the evidence presented, the Board has recharacterized the claim for service connection for a chronic condition to account for generalized body pain as a claim for service connection for a chronic condition to account for generalized body pain, to include rheumatoid arthritis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ): entitlement to service connection for an acquired psychiatric disorder, hypertension, a chronic condition to account for chest pain, and GERD; and entitlement to a TDIU.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral ankle condition that had its onset during service or within an applicable presumptive period, or is otherwise related to service.

2.  The Veteran does not have a bilateral hand condition that had its onset during service or within an applicable presumptive period, or is otherwise related to service.

3.  The Veteran does not have a right knee condition that had its onset during service or within an applicable presumptive period, or is otherwise related to service.

4.  The Veteran does not have a chronic condition to account for generalized body pain that had its onset during service or within an applicable presumptive period, or is otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle condition are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a bilateral hand condition are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a right knee condition are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for a chronic condition to account for generalized body pain, to include rheumatoid arthritis, are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in March 2010 and March 2011.  In addition, pursuant to VA's duty to assist in the development of a claim, VA has associated with the Veteran's claims file VA treatment records, non-VA treatment records, medical records from the Social Security Administration, and available service treatment records (STRs).  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).

VA did not provide an examination or obtain an opinion as to the etiology of the Veteran's ankle, hand, right knee, and generalized body pain conditions, but as explained in the merits section of this decision, only the Veteran's conclusory, generalized statements indicate association with service.  Thus, VA has no duty to provide an examination or obtain an opinion as to these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d. 1274 (Fed. Cir. 2010). 

As acknowledged previously, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence and asked questions directed at identifying whether the Veteran meets the criteria for service connection for the claimed conditions.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim, all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for Bilateral Ankle, Bilateral Hand, Right Knee, and Generalized Body Pain Conditions

A.  Relevant Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2015); see also 38 U.S.C.A. § 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2015).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

B.  Evidence and Analysis

During his October 2015 Board hearing, the Veteran testified that after he injured his left ankle during service, a sergeant instructed him to lace his boots up tight.  He also testified that he wore boots until the 2000s because his left ankle pain continued after service and asserts that he developed his current right ankle condition secondary to his left ankle condition.  With regard to his claimed hand condition, the Veteran testified that he injured his right thumb while playing basketball during service and has experienced pain since that time.  He asserts that he developed a left hand condition secondary to his right hand injury.  With regard to his claimed right knee condition, the Veteran testified that he fell on his right knee during in-service exercises and did not seek medical treatment at that time.  Again, he asserts that he has experienced pain in his right knee since service.  Additionally, he testified that he experiences a generalized aching pain in his body that limits his movement and that a VA clinician has attributed this pain to arthritis.

All available records of the Veteran's in-service treatment have been associated with the claims file.  See March 2010 Personnel Information Exchange System (PIES) request response.  The available STRs include the Veteran's December 1973 enlistment examination and report of medical history, which are silent for any references to the claimed conditions.  There are no post-December 1973 STRs of record.  Notably, however, the Veteran testified that he did not seek medical treatment for any of his claimed conditions until the 2000s.

VA treatment records indicate that the Veteran first sought VA treatment in March 2008.  The reviewing clinician noted that the Veteran presented with multiple arthralgias in the lower extremities, elbows, and hands, and did not have a previous workup for arthralgia.  Further, the clinician noted that the Veteran did not engage in exercise "due to arthralgias all over for the past 3 years."  Significantly, the initial March 2008 report indicates that the Veteran did not have a history of trauma.  The clinician noted a final assessment of knee arthralgia of uncertain etiology, left ankle arthralgia of uncertain etiology, arthralgia of the hands that is most prominent in the right thumb, and additional conditions that are not relevant with regard to the present discussion.

A February 2009 VA primary care note documents an assessment of right knee and left ankle pain "possibly due to [degenerative joint disease (DJD)] vs. soft tissue injury."  March 2010 VA radiology reports confirm degenerative changes of the knees, limited degenerative changes in the left ankle, and os trigonum in the right ankle.  Thereafter, in May 2010, a VA clinician documented the Veteran's report of pain in his elbow (unspecified), knee (unspecified), and left ankle, and the clinician indicated that the Veteran does not have a history of falls.  A July 2010 VA cardiology outpatient note documents an assessment of rheumatoid arthritis.

The Veteran separated from military service in June 1977 and the first medical evidence of any relevant treatment was over 30 years after this date.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (VA must consider "all of the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts," when considering the probative value to assign evidence of a prolonged period without medical complaint).  The lack of any contemporaneous lay or medical evidence of symptoms during or continuing after service preponderates against a finding that the Veteran manifested a chronic disability in service and that he experienced continuity of symptomatology thereafter, or that his claimed conditions were otherwise caused or aggravated by his period of service.

This finding is bolstered by the following: a VA clinician's March 2008 report that the Veteran did not have a history of trauma and had knee and ankle arthralgias of "uncertain etiology"; an April 2008 application for nonservice-connected pension in which the Veteran reported that arthritis of the "lower extremities, hands, elbows and other joints" had onset postservice in January 1982; and a VA clinician's May 2010 report that the Veteran does not have a history of falls, which the Board finds probative as it contradicts the Veteran's October 2015 testimony that he sustained a right knee injury due to a fall in service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes).

In light of the foregoing, the Board finds that service connection is not warranted for the claimed ankle, hand, right knee, and generalized body pain conditions, to include the Veteran's diagnosed rheumatoid arthritis, because the weight of the evidence is against finding that any of the claimed conditions had onset during service or within an applicable presumptive period, or are otherwise related to his period of active service.

To the extent that the Veteran has asserted that these conditions are attributable to his period of service, the Board finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of the claimed conditions because such an opinion requires the application of knowledge that is not within the realm of a lay person.  See Jandreau, 492 F.3d at 1377 and n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).

Accordingly, the Board finds that the appeal as to these issues must be denied.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral ankle condition is denied.

Service connection for a bilateral hand condition is denied.

Service connection for a right knee condition is denied.

Service connection for a chronic condition to account for generalized body pain, to include rheumatoid arthritis, is denied.


REMAND

In March 2015 and April 2015, the Veteran submitted a statement regarding his PTSD stressors, a buddy statement concerning his psychiatric symptoms, and non-VA medical evidence that documents a diagnosis of PTSD.

In light of these submissions, the Board finds that the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, must be remanded to afford the Veteran his due process right to initial AOJ consideration of evidence received after it last adjudicated his appeal at that level.  The Board notes that his VA Form 9 was filed in January 2013, which was before February 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective.  See 38 U.S.C.A. § 7105(e)(1) (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.  Accordingly, this new evidence is not subject to initial review by the Board without the Veteran having waived initial AOJ consideration.  See 38 U.S.C.A. § 7105(e)(1); 38 C.F.R. §§ 19.37, 20.1304(c) (2015).

Further, in light of the Veteran's assertion that he developed hypertension secondary to his mental health problems, the Board finds that the claim for service connection for hypertension is inextricably intertwined with the claim for service connection for an acquired psychiatric disorder and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Additionally, with regard to the Veteran's claims for service connection for GERD and a chronic condition to account for chest pain, the Veteran testified during his October 2015 hearing that he sought treatment for an "acid issue" and chest pain in 1990 at Carolina Medical Center where he was diagnosed with pneumonia.  Records of this treatment have not been associated with the claims file and the Veteran testified that he has not tried to obtain these records.  The Board finds that VA must assist the Veteran by attempting to obtain these records.  38 U.S.C.A. § 5103A(b).  Further, a September 2010 VA mental health note indicates that the Veteran presented to a non-VA hospital's emergency room with complaints of chest pain in August 2010.  VA should make reasonable efforts to obtain these records.

The claim for a TDIU is remanded pending readjudication of the remanded service connection claims.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide, or authorize VA to obtain, the following: (a) records of his treatment at Carolina Medical Center in 1990; and (b) records of his emergency treatment for chest pain at a non-VA hospital in August 2010.  All efforts to obtain these records and any negative responses should be documented.

2.  After completing the requested development and completing any additional development deemed necessary, readjudicate the claims for service connection for an acquired psychiatric disorder, hypertension, a chronic condition to account for chest pain, and GERD in addition to the claim for a TDIU.  If any benefit sought on appeal remains denied, the RO should issue the Veteran and his representative a Supplemental Statement of the Case.  The Veteran should be afforded the appropriate time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


